 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEGGY NELSON, Trustee of the Nelson                 Case No.: 19-CV-2162 JLS (LL)
     Living trust,
12
                                        Plaintiff,       ORDER SUA SPONTE REMANDING
13                                                       ACTION
     v.
14
     ANTHONY WAYNE KREBBS, SR.;
15
     KISHIA KREBBS; DOES 1-10,
16                                  Defendants.
17
18         On September 9, 2019, Plaintiff Peggy Nelson filed a complaint against Defendants
19   Anthony and Kishia Krebbs in the Superior Court of California, County of San Diego.
20   Defendants removed the action to this Court on November 12, 2019. On the same day,
21   Defendants also filed a Motion for Leave to Proceed In Forma Pauperis. Because the
22   Court lacks subject matter jurisdiction, the Court sua sponte REMANDS this action.
23         “If at any time before final judgment it appears that the district court lacks subject
24   matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see also GFD, LLC
25   v. Carter, No. CV 12-08985 MMM FFMX, 2012 WL 5830079, at *2 (C.D. Cal. Nov. 15,
26   2012) (“The court may—indeed must—remand an action sua sponte if it determines that it
27   lacks subject matter jurisdiction.”) (citing Kelton Arms Condominium Owners Ass’n v.
28   Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003)). There are two bases for subject

                                                     1
                                                                                19-CV-2162 JLS (LL)
 1   matter jurisdiction: federal question jurisdiction and diversity jurisdiction. 28 U.S.C.
 2   § 1441. Under 28 U.S.C. § 1332, courts have diversity jurisdiction when the “matter in
 3   controversy exceeds . . . $75,000 . . . and is between . . . [¶] citizens of different States.”
 4   Federal courts have federal question jurisdiction for “all civil actions arising under the
 5   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 6         Neither bases for subject matter jurisdiction is met in this case. Plaintiff, a California
 7   resident, brings a claim for unlawful detainer against Defendants, who are also California
 8   residents, seeking $1,875 in damages. ECF No. 1-2. In their Notice of Removal,
 9   Defendants contend that “federal question [jurisdiction] exists because Defendant[s’]
10   Answer . . . depends[s] on the determination of Defendant[s’] rights and Plaintiff’s duties
11   under federal law.” Notice of Removal at 2, ECF No. 1. Defendants’ invocation of federal
12   counterclaims and defenses, however, does not create federal question jurisdiction. See
13   Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 10–11
14   (1983). Defendants have also not shown diversity jurisdiction exits, as the case is between
15   California residents and the amount in controversy is far less than $75,000. Defendants
16   have therefore failed to meet their burden of establishing that removal is proper. See Gaus
17   v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The ‘strong presumption’ against
18   removal jurisdiction means that the defendant always has the burden of establishing that
19   removal is proper.”) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709,
20   712 n.3 (9th Cir. 1990)).
21         For these reasons, the Court REMANDS this action to the Superior Court of the
22   State of California, County of San Diego. Defendants’ Motion to Proceed IFP is DENIED
23   AS MOOT, (ECF No. 4). The Clerk of Court SHALL CLOSE the file.
24         IT IS SO ORDERED.
25   Dated: November 18, 2019
26
27
28

                                                    2
                                                                                   19-CV-2162 JLS (LL)
